DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Venketa et al. (US 7,305,058), hereinafter referred to as Venketa in view of Harman (US 2014/0292370), hereinafter referred to as Harman.

Referring to claim 1, Venketa teaches, as claimed, an electronic device, comprising: a core circuit receiving a first clock signal and a second clock signal that are different (i.e.-Circuit 10 receiving a first clock signal from source side and a second clock signal from a receiver side, col. 3, lines  29-30, 64-67 and col. 4, lines 1-4), and generating a first working state (i.e.-first working state using state machine 40 according to the first clock signal, col. 4, lines 29-33) and a second working state respectively according to the first clock signal and the second clock signal (i.e.-second working state using state machine 80 according to the second clock signal, col. 4, lines 59-63).
However, Venketa does not teach a detecting circuit coupled to the core circuit, and detecting a relationship between the first working state and the second working state to generate a reset signal, wherein the reset signal is configured to reset the relationship between the first working state and the second working state to an initial corresponding relationship.
On the other hand, Harman discloses a detecting circuit (see fig. 3 and page 1, ¶11, lines 1-5) for detecting a relationship between the first working state and the second working state to generate a reset signal (page 1, ¶11, lines 15-18), wherein the reset signal is configured to reset the relationship between the first working state and the second working state to an initial corresponding relationship (i.e.-the reset signal enables to synchronize the first and second clock signals, page 1, ¶12, lines 3-12). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Venketa and incorporate a detecting circuit coupled to the core circuit, and detecting a relationship between the first working state and the second working state to generate a reset signal, wherein the reset signal is configured to reset the relationship between the first working state and the second working state to an initial corresponding relationship, as taught by Harman. The motivation for doing so would have been to generate a synchronized signal which may be utilized by various internal logic of the electronic device. 

As to claim 2, the modified Venketa in view of Harman teaches the electronic device according to claim 1, wherein the core circuit comprises a data buffer (i.e.-FIFO 50, col. 4), the data buffer obtains a data write point and a data read point respectively according to the first clock signal and the second clock signal (col. 4, lines 40-42 and 59-63), and performs data write according to the data write point and performs data read according to the data read point at the same time (i.e.-using write pointer with WRITE_ENABLE and read pointer with READ_ENABLE signals, lines 35-36 and col. 5, lines 1-3), wherein the data write point and the data read point respectively correspond to a first physical address and a second physical address of the data buffer (col. 4, lines 35-39 and lines 63-66), the detecting circuit generates the reset signal according to a comparison between the data write point and the data read point, and the detecting circuit provides the reset signal to reset the data write point and the data read point respectively to an initial data write point and an initial data read point (Note: Harman discloses the reset signal enables to synchronize the first and second clock signals, page 1, ¶12, lines 3-12). 

Claim Objections 
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sweet (US 2005/0036577), Chen (US 8,020,024), Sasahara (US 11,054,583), Choi (US 7,256,778) and Lee (US 2015/0364177) do teach electronics circuitry configured to detect clocks frequency drift and generate reset signal to synchronize the clocks.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elias Mamo/Primary Examiner, Art Unit 2184